Citation Nr: 0601268	
Decision Date: 01/17/06    Archive Date: 01/31/06	

DOCKET NO.  05-02 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.











INTRODUCTION

The veteran served on active military duty from March 1973 to 
March 1977.

This matter comes before the Board of Veterans' Appeals on 
appeal from a September 2003 rating action of the Department 
of Veterans Affairs Regional Office (RO) in St. Louis, 
Missouri.  Specifically, in that decision, the RO denied 
service connection for a seizure disorder.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In April 2003 and November 2004, the veteran underwent VA 
neurological evaluations.  The VA neurologist who conducted 
these examinations expressed an opinion as to whether or not 
the veteran's pre-existing seizure disorder clearly and 
unmistakably worsened during her active service.  
Specifically, following the November 2004 examination, the VA 
neurologist concluded that the veteran's seizure disorder 
"did not materially or permanently worsen during active 
service."  Importantly, however, this physician also noted 
that he had repeatedly requested that VA obtain the records 
of several private physicians, including a Dr. Berg, a 
Dr. Logan and a Dr. Dooley ("in an effort to solidify the 
history and make easier dealing with Mrs. [redacted] 
assertions of worsening as a result of military service"), 
and that he have the opportunity to review these reports.  

Although the claims folder contains some records of 
post-service treatment that the veteran received from 
Dr. Logan, it is unclear whether all such available documents 
have been procured.  Further, no attempt appears to have been 
made to obtain the records of treatment that the veteran may 
have received from Dr. Berg and Dr. Dooley.  In view of these 
facts as well as the VA neurologist's assertions, the Board 
finds that a remand of the veteran's service connection claim 
is necessary.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain copies of 
any records of seizure treatment that the 
veteran may have received from Drs. Berg, 
Logan, and Dooley, both prior to, and 
following, active service.  All documents 
not previously obtained should be 
associated with the veteran's claims 
folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA neurological examination to 
determine the nature, extent and etiology 
of the seizure disorder.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.

All testing deemed necessary should be 
conducted.  All pertinent neurological 
pathology should be noted in the 
examination report.  After completing the 
examination and reviewing the claims 
folder, the examining neurologist should 
state whether the veteran's pre-existing 
seizure disorder clearly and unmistakably 
worsened beyond natural progression 
during the veteran's active service.  A 
detailed rationale for all conclusions 
should be set forth in writing.

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a seizure disorder.  If 
the decision remains in any way adverse 
to the veteran, she and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until she is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of her claim.  38 C.F.R. § 3.655 (2005).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

